Citation Nr: 9910890	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.	Entitlement to an effective date, earlier than February 7, 
1992, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.	Entitlement to an effective date, earlier than February 7, 
1992, for the assignment of a 100 percent disability 
evaluation for PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
April 1974.  An October 1992 VA administrative decision found 
that the veteran's service was creditable for VA benefit 
purposes.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from June 1994 and February 
1995 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas

The BVA, in June 1996, remanded this case to the RO for 
further development, and following the accomplishment if the 
requested development, the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

1. 	The veteran's claim for 
service connection for PTSD was received by the RO on 
February 7, 1992. 

2.	The RO's June 1994 rating decision granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from February 7, 1992.

3.	A February 1995 rating decision granted an increased 
rating to 100 percent for service-connected PTSD, also 
effective from February 7, 1992. 



CONCLUSIONS OF LAW

1.	An effective date, earlier than February 7, 1992, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1155, 5107, 5110(a)-(b)(1), 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400(a)-(b)(2)(i) (1998).

2.	An effective date, earlier than February 7, 1992, for the 
grant of a 100 percent disability evaluation for PTSD is not 
warranted. §§ 1155, 5107, 5110(a)-(b)(2), 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400(o)(1)-(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served in Vietnam at times during his active duty 
service.  His military occupational specialty code was 94B20, 
cook.  The veteran did not serve in combat.  A stressor was 
not verified using government records, to include a search of 
records held by the U.S. Armed Services Center for Research 
of Unit Records.  The veteran was attached to infantry and 
artillery units while in Vietnam.  The grant of service 
connection was based solely on the veteran's own lay 
statements, and the lay statements proffered by others.

The veteran presented his initial claim when he filed a 
formal claim of entitlement to service connection for PTSD on 
February 7, 1992.  The appellant reported at that time that 
he had not previously filed a claim with VA for any other 
benefit.

Private and VA medical records show treatment for a 
psychiatric disorder in the 1980's and 1990's.

At his July 1996 RO hearing, the veteran essentially 
contended that his PTSD first started in the service in March 
1966 while serving in Vietnam.  It was also claimed by the 
representative that the veteran did not submit a claim for 
PTSD or any other claim in 1974 since he had received an 
undesirable discharge and was told that he was ineligible for 
VA benefits, and therefore, believed that there was no sense 
in submitting claims for such benefits.  The veteran 
indicated that until 1986, he was not actually aware that he 
had been suffering from PTSD. 

Analysis

The applicable laws and regulations concerning effective 
dates state that, except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation based 
on an original claim for direct service connection shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In the present case, a claim for PTSD was first received from 
the veteran on February 7, 1992.  His claim was granted by a 
June 1994 rating decision and a 30 percent evaluation was 
assigned, effective from February 7, 1992.  The veteran filed 
a timely appeal.  The RO, in a February 1995 rating decision, 
granted an increased rating to 100 percent, effective from 
February 7, 1992.
 
With respect to the veteran's claim for an earlier effective 
date for the grant of service connection for PTSD, 
38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2) provide 
that the effective date of an award of disability 
compensation based on an original claim for direct service 
connection shall be the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from such service.  
As the veteran's original claim for direct service connection 
for PTSD was received on February 7, 1992, more than one year 
after his separation from active service, the proper 
effective date for the grant of service connection for PTSD 
may not be the day following separation from service.  Hence, 
the proper effective date for the grant of service connection 
for PTSD is February 7, 1992, the date the claim was 
received. 

In rendering this decision, the Board has considered all the 
medical evidence of record and veteran's contentions 
presented in his statements and at his July 1996 RO hearing.  
In this respect, although the veteran's hearing testimony and 
the medical evidence of record support a finding that the 
veteran was experiencing psychiatric symptomatology prior to 
February 7, 1992, the evidence of record does not show that a 
claim for disability compensation was received prior to 
receipt of his original claim for disability compensation on 
February 7, 1992.

As service connection for PTSD may not be established from a 
date prior to February 7, 1992, the issue of entitlement to 
an effective date for the assignment of a 100 percent 
disability evaluation for PTSD prior to the effective date 
for the grant of service connection, February 7, 1992, is 
denied as a matter of law.  In this respect, the United 
States Court of Appeals for Veterans Claims has held that, in 
a case where the law is dispositive of the claim, the claim 
should be denied because of lack of legal merit under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date, earlier than February 7, 1992, for the 
grant of service connection for PTSD is denied.  

An effective date, earlier than February 7, 1992, for the 
assignment of a 100 percent disability evaluation for PTSD is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 


